 634DECISIONSOF NATIONALLABOR RELATIONS BOARDGeneral Bronze Architectural Products,a Division ofAllied Products Corporation and Raul Mazo, Peti-tioner and Shopmen's Local Union No. 698, of theInternational Association of Bridge,Structural andOrnamentalIronworkers,AFL-CIO.Case12-RD-316September24, 1975DECISION ON REVIEWBy CHAIRMAN MURPHY AND MEMBERSFANNINGAND PENELLOOn March 13, 1975, theRegionalDirector for Re-gion 12issueda Decision and Direction of Electionin the above-entitled proceeding, finding,inter alia,thatcertain laid-off employees were ineligible to votein the election,and thata committeeof four employ-ees, whichhe designated as the Employee Committeeand which sought to intervene and appear on theballot,was not a labor organization. Thereafter, inaccord with Section 102.67 of the National LaborRelations BoardRules andRegulations,Series 8, asamended, the Petitioner filed a timely request for re-view of theRegionalDirector'sdecision on thegroundsthatin reachingthe above conclusions hedepartedfromofficially reported precedent andmade findingsof fact which are clearly erroneous.By telegraphic order dated April 22, 1975, the Na-tional LaborRelations Boardgranted the request forreview and stayed the election pending decision onreview.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional LaborRelationsBoard has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issuesunder review andmakes thefollowing findings:As stated, an Employee Committee, comprised offour Spanish-speaking employees, including the Peti-tioner,soughtto intervene and appear on the ballot.The Regional Director found the Employee Commit-tee notto be a labororganization, in accord withpositionsof the Employer and the Union, statingonly that record testimony does not establish that itmeetsthe statutory definition of a labor organiza-tion.'1 Sec. 2(5) of the Act provides, "The term'labor organization'means anyorganization of any kind,or any agency or employee representation com-mittee or plan,inwhich employees participate and which exists for thepurpose,inwhole or in part, of dealing with employers concerning griev-ances,labor disputes,wages,rates of pay,hours of employment, or condi-tions of work."The record contains testimony by the Petitionerthat the Employee Committee represents a large ma-jority of employees, that it wishes "to reachan agree-ment" with the Employer, that it represents all em-ployees regardless of race, and that it intends tohandle any problems in negotiation and resolution ofgrievances with the aid of outside counsel. From thistestimony it is clear that the Employee Committee"exists for the purpose . . . of dealing with employ-ers" concerning grievances and negotiation of work-ing conditions. Contrary to the Regional Director,we find that the Employee Committee is a labor or-ganization within the meaning of the Act and maytherefore intervene and appear on the ballot herein.As indicated, the Petitioner also contends that theRegional Director erred in finding all laid-off em-ployees to be ineligible to vote.As found by the Regional Director, the Employeris engaged in the manufacture of custom-ordered ar-chitectural metal products; thus there is no inventoryand its business depends on the health of the con-struction industry.With recent cutbacks in the con-struction industry, there has been a severe decreasein employment at the Employer's plant as currentcontracts are completed and new orders not ob-tained. The Employer's work force ranged from alow of 71 in March 1974 to a high of 105 in August1974. During the last months of 1974 there were sub-stantial layoffs reducing the force to 49 employees inJanuary 1975.The record reveals 12 layoffs in January and 9 inFebruary 1975, leaving only 28 employees as of thehearing date, February 28, 1975. Although the Em-ployer has not received any new contracts, it is con-stantly submitting bids. However, after the winningof a contract and before production starts, there isusually a timelag of 16 to 24 weeks. The current col-lective-bargaining contract provides that laid-off em-ployees retain their seniority for 12 months from thedate of layoff. A witness for the Employer testifiedthat the possibility of recalling more than 12 employ-ees isquite remote and that the 12 included 8 peoplelaid off on February 28, 1975, and 4 laid off in Janu-ary 1975.We agree with the Regional Director that the em-ployees laid off prior to January 1975 have no rea-sonable expectancy of recall in the foreseeablefuture.However,astheabove-referred-touncontroverted testimony indicates that it is possiblethat 12 employees laid off in January and February1975 may be recalled by the Employer, without spec-ifications as to which of the total number laid off inthat period might be selected for recall, we shall per-mit all the employees laid off in 1975 to vote underchallenge.220 NLRB No. 112 GENERAL BRONZE ARCHITECTURAL PRODUCTS635Accordingly, we shall remand the case to the Re-period for determining eligibility shall be that imme-gionalDirector for the purpose of conducting andiately preceding the issuance date of this Decision.election pursuant to his Decision and Direction of[Excelsiorfootnote omitted from publication.]Election, as modified herein,2 except that the payrollAll production and maintenance employeesengaged in the fabricationof iron,steel,metal and other productsor in maintenancework in or2 The unit which the RegionalDirector found to be appropriate is de-about the Employer's plant in Medley, Florida, including local truckscribed as follows:drivers; excluding all office clerical employees, clerical employees, in-spectors, stock clerks, professional employees, over-the-road truckdnv-ers, warehousemen,watchmen, guards and supervisors as defined in theAct.